Case 1:19-cv-00454-STV Document 1-5 Filed 02/15/19 USDC Colorado Page 1 of 5




                                               DATE FILED: January 29, 2019 10:13 AM
                                               FILING ID: B5356657D5C22
 District Court, Larimer County, Colorado      CASE NUMBER: 2019CV30077
 201 La Porte Ave, Suite 100
 Fort Collins, CO 80521-2761
 Phone: 970-494-3500

 Plaintiff(s):
 RICKY WAYNE KASTEN

 v.
                                               
 Defendant(s):                              COURT USE ONLY
 KING SOOPERS, INC.
 Attorney for Plaintiff
 J. J. Vick, Esq.    A.R. #11076      Case No: 2019 CV _____
 3555 Stanford Rd, #206
 Fort Collins, CO 80525               Div.:     Ctrm:
 Phone Number: (970) 498-9828
 FAX Number: (970) 498-9733
 E-Mail: jimvicklaw@hotmail.com
          COMPLAINT FOR PERSONAL INJURIES AND JURY DEMAND

COMES NOW Plaintiff, Ricky Wayne Kasten, by and through his attorney, J. J.
Vick, Esq. and for his Complaint against the Defendant, Plaintiff alleges and
avers the following matters:

                              GENERAL ALLEGATIONS

   1.    At all times pertinent to this Complaint, Plaintiff was a resident of
         Loveland, Colorado, County of Larimer, State of Colorado.

   2.    Plaintiff, at the time of the incident described herein and thereafter,
         was a single, divorced man.

   3.    Upon information and belief, King Soopers, Inc. (“Defendant” herein)
         is believed to be a tradename and a member of “The Kroger Co.
         Family” doing business for profit and which is authorized to conduct
         business in the State of Colorado.

   4.    The Defendant, at all times hereinafter mentioned, was marketing,
         preparing and selling food, groceries, and food products, which were
         being sold at a public supermarket/grocery store establishment
         located at 1275 Eagle Drive, Loveland, CO 80537, and being located
Case 1:19-cv-00454-STV Document 1-5 Filed 02/15/19 USDC Colorado Page 2 of 5




         in the County of Larimer, State of Colorado. Said store was known as
         “King Soopers” to the general public.

   5.    The conduct, acts and/or omissions of the Defendant being the basis
         for the claims described herein, did occur in the County of Larimer,
         State of Colorado.

   6.    Plaintiff Ricky Wayne Kasten claims damages, interest and costs in
         excess of the jurisdictional limits of the County Court of the State of
         Colorado.

   7.    Due to the facts as stated herein, jurisdiction and venue properly lie
         in the District Court, in and for the County of Larimer, State of
         Colorado.



                               CLAIM FOR RELIEF
                          (Actions against landowners)
                               §13-21-115, C.R.S.

   8.    Plaintiff Ricky Wayne Kasten incorporates the allegations of
         Paragraph 1 through 7 above, and are restated as if fully set forth
         herein.

   9.    On or about February 2, 2017, Plaintiff Ricky Wayne Kasten was
         lawfully on the property owned by the Defendant for the purpose of
         purchasing food and groceries, and was therefore an “invitee” (as that
         term is defined in §13-21-115, C.R.S.) of the Defendant. Plaintiff
         Kasten was present at Defendant’s grocery store during regular
         business hours as a lawful customer and patron of Defendant.

   10.   Upon information and belief, it was raining and/or lightly “misting” on
         February 2, 2017, at or about the time of the incident that gives rise
         to the claims made herein by Plaintiff Ricky Wayne Kasten. Also, the
         temperature was believed to be below freezing and very cold. Said
         property was owned, leased and/or controlled by Defendant on
         February 2, 2017.

   11.   On February 2, 2017, Plaintiff Ricky Wayne Kasten was lawfully,
         carefully and prudently on Defendant’s property as he walked into the
         Defendant’s property through a public entrance and doorway.



                                        2
Case 1:19-cv-00454-STV Document 1-5 Filed 02/15/19 USDC Colorado Page 3 of 5




   12.   When making his way into the Defendant’s establishment, Plaintiff
         Ricky Wayne Kasten slipped and fell on the hard tile floor, believed to
         be wet and/or slippery. Plaintiff Kasten fell down due to the rain or
         moisture that was on the tile floor of the store at the entrance that
         Plaintiff entered and Plaintiff fell hard and injured himself. Defendant
         had no mats or rugs placed on the floor at the entrance where Plaintiff
         entered the store.

   13.   As a result of Plaintiff Ricky Wayne Kasten’s fall he did suffer serious
         bodily injuries, including but not limited to, rupture of his left triceps
         tendon, trauma to his right knee and fracture of his right knee
         cap/patella, right shoulder injury with pain and rotator cuff tear, and
         left elbow trauma and pain.

   14.   Plaintiff Ricky Wayne Kasten’s injuries, as a result of the fall
         described above, was caused by the actions and/or inactions of
         Defendant’s representatives and/or employees in failing to exercise
         reasonable care to protect against the dangers due to the conditions
         on Defendant’s property and specifically, its entryway and pathways
         into their store and building. Plaintiff Ricky Wayne Kasten, as an
         invitee, alleges that he is entitled to recover for damages caused by
         the Defendant/landowner’s unreasonable failure to exercise
         reasonable care to protect against dangers of which it actually knew
         or should have known. The Defendant’s representatives and/or
         employees either had actual knowledge or should have known of the
         dangerous condition(s), which existed on Defendant’s property on or
         before February 2, 2017.

   15.   Defendant was under a lawful duty as an owner or exclusive tenant of
         said building and property to exercise reasonable care and caution in
         the operation, maintenance, and management of its property and,
         specifically, to avoid the creation of or to allow the existence of a
         dangerous condition(s) which existed on or before February 2, 2017.
         Defendant had exclusive control and management of said property,
         described above in paragraph #4, prior to and on February 2, 2017.

   16.   Defendant’s representatives and/or employees failed to properly
         maintain its entryway into the store in a reasonable and safe manner
         for its customers and invitees. Defendant’s representatives, agents,
         employees, and management failed to place any warning precaution
         placard, and failed to display a sign warning the public and its
         customers of the presence of water on its entryway into the store.
         Further, Defendant and/or its representatives, agents and


                                        3
Case 1:19-cv-00454-STV Document 1-5 Filed 02/15/19 USDC Colorado Page 4 of 5




         management failed to properly remove the water; failed to place a rug,
         mat or other product to increase traction for the public and its
         customers at the entrance used by Plaintiff; all of which constituted
         an unreasonable failure to exercise reasonable care to protect against
         dangers existing on Defendant’s premises, which it knew or should
         have known. The Defendant/landowner’s unreasonable failure to
         exercise reasonable care to protect against dangers of which it
         actually knew or should have known, caused Plaintiff Ricky Wayne
         Kasten to fall and suffer bodily injuries as described herein.

   17.   As a direct and proximate result of the actions and inactions of the
         Defendant as alleged above, Plaintiff Ricky Wayne Kasten has
         sustained permanent injuries and damages. Plaintiff has had to
         undergo surgery, physical therapy and rehabilitation for his various
         bodily injuries. As a consequence, Plaintiff has sustained great
         physical pain and suffering, medical charges, out-of-pocket expenses
         and will need additional surgery for his right rotator cuff tear.

   18.   As a direct and proximate result of Defendant’s actions and inactions
         as described above, Plaintiff Ricky Wayne Kasten has sustained
         serious bodily injuries, damages and economic losses. Said Plaintiff’s
         injuries have caused and continue to cause the following:

         a) Past and future pain and suffering;
         b) Permanent disfigurement;
         c) Permanent disability;
         d) Permanent injury and scarring;
         e) Past and future mental anguish and emotional distress;
         f) Past and future loss of enjoyment of life;
         g) Past and future necessary surgical, hospitalization and physician’s
            expenses;
         h) Rehabilitation and physical therapy expenses;
         i) Drugs and medicine expenses; and
         j) Inconvenience.


       WHEREFORE, Plaintiff Ricky Wayne Kasten prays this Court to enter
judgment in his favor and against Defendant King Soopers, Inc. in such sum as
is determined by the trier of fact to compensate Ricky Wayne Kasten for his
injuries and damages, together with expert witness fees and costs of this
action, pre-judgment interest as provided for by §13-21-101, C.R.S. from the
date of the incident on February 2, 2017, and for such other and further relief
as the Court deems just and proper.


                                       4
Case 1:19-cv-00454-STV Document 1-5 Filed 02/15/19 USDC Colorado Page 5 of 5




                                 JURY DEMAND

Plaintiff hereby demands a trial to a jury of six (6) persons as to all issues that
may be allowed by law and submit the statutory jury fee herewith.



DATED this 28th day of January, 2019.


                                             Respectfully Submitted,

                                             s/Original signature of J. J. Vick on file
                                             at the law office of J. J. Vick, Esq.
                                                      /s/ J. J. Vick
                                             J. J. Vick                         #11076
                                             Attorney for Plaintiff



Plaintiff’s address:

1305 Finch Street
Loveland, CO 80537




                                         5
